Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Species 2-3, as well as species A-B, and D-J are hereby rejoined with the elected species. Claim 12 is also rejoined with the elected invention.
Authorization for this examiner’s amendment was given in an interview with Ms. J.V. Natzmer on 8/9/21.
Examiner’s Amendment to Claims:

Cancel claims 7-10, 17, 19-23, 65-66.

Examiner’s Amendment to specification:

In page 18, paragraph [0088], line 12, after “NCBI Homepage”, delete “(https://” and substitute therefor --- ( ----.

The following is an examiner’s statement of reasons for allowance: 
 	Claims 1-6, 11-13, 15-16, 67-68 are directed to a process for preparing a recombinant enzyme formulation comprising: 
 (i) providing a composition I comprising a recombinant enzyme, nucleic acids, and optionally cell debris; 
(ii) adding to the composition I a nuclease wherein the nuclease breaks down the nucleic acids to result in a composition II comprising the recombinant enzyme, broken down nucleic acids, and optionally the cell debris; 

(iv) optionally, purifying the composition III by solid/liquid separation resulting in a separated solid phase comprising the complexed broken down nucleic acids and optionally the cell debris and a liquid composition IV comprising the recombinant enzyme; and 
(v) subsequently, purifying the composition III or the composition IV by microfiltration resulting in a composition V, the recombinant enzyme formulation, comprising the recombinant enzyme.
 	Claimed method is free of prior art. Further, the prior art fails to suggest such specifically claimed method. Hence, said method is also non-obvious.
 	Claims 1-6, 11-13, 15-16, 67-68 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656